UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6429



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEROME MONTREAL RANDALL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-95-58, CA-00-200-4-H)


Submitted:   July 19, 2002                 Decided:   August 5, 2002


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerome Montreal Randall, Appellant Pro Se.    John Stuart Bruce,
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Gerome Montreal Randall seeks to appeal the district court’s

order granting the Government’s motion to dismiss his 28 U.S.C.A.

§ 2255 (West Supp. 2002) motion.         We have reviewed the record and

the   district   court’s   opinion   and    find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal substantially on the reasoning of the district court. United

States v. Randall, Nos. CR-95-58; CA-00-200-4-H (E.D.N.C. Apr. 3,

2001).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




      *
       Randall’s due process claim is meritless because he cannot
establish his rights were violated by the jury’s use of a general
verdict to convict him of drug crimes involving only one type of
controlled substance.


                                     2